Citation Nr: 0601271	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to the 
service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and November 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased from 0 to 10 percent each 
the veteran's bilateral knee disabilities (chondromalacia), 
effective December 12, 2002, and denied eligibility for a 
total disability rating for compensation based on individual 
unemployability due to the service-connected bilateral knee 
disabilities, respectively.  In June 2005, the veteran 
testified before the Board at a hearing that was held at the 
RO.  

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability due to the 
service-connected bilateral knee disabilities is addressed in 
the REMAND portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's right and left knee disabilities are 
manifested by frequent episodes of locking, pain, effusion in 
the joints, weakness, slight instability, and arthritis with 
minimal limitation of motion.  There is no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for increased ratings of 20 percent for both 
left and right knee disabilities (chondromalacia) have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2005).

2.  The criteria for entitlement to separate 10 percent 
evaluations for arthritis of the left and right knees have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
DC 5003, 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

A review of the veteran's service medical records shows that 
he frequently received treatment for bilateral knee 
disabilities diagnosed as chondromalacia.  VA treatment 
records and reports of examination since separation from 
service demonstrate that the veteran has continued over the 
years to complain of pain in his knees.  The veteran has been 
service-connected for his bilateral knee disabilities since 
March 1978.  The veteran's knee disabilities have been rated 
10 percent disabling since December 2002; he seeks an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's knee disabilities have each been rated 10 
percent disabling under DC 5257 (other impairment of the 
knee).  Alternative codes for possible application are DCs 
5258 (cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint), 
5260 (limitation of flexion of the leg), and 5261 (limitation 
of extension of the leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5259 (removal 
of semilunar cartilage, symptomatic), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows:  a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  On VA examination in January 
2003, the veteran had a positive Apley's test.  On VA 
examination in October 2003, the examiner noted, as to the 
right knee, that Lachman's testing was negative, as was 
varus-valgus testing.  McMurray's testing was positive.  All 
provocative testing on the left knee was negative.  On VA 
examination in June 2004, the veteran reported instability 
and subluxation in the right knee.  The examiner noted at the 
time of examination that the veteran was wearing knee braces, 
bilaterally, and that he ambulated with the assistance of a 
VA-prescribed cane.  On evaluation of the left knee, all 
provocative testing was negative.  On the right knee, slight 
swelling was noted and testing of the patella was positive.  
Testing of the anterior and posterior cruciate ligaments, and 
varus-valgus strain were negative.  He had a questionable 
McMurray test on the right.  The Board notes that VA has 
prescribed the veteran bilateral knee braces and a cane to 
assist in stabilizing his knees.  The Board also notes that 
the veteran has reported concern that his knees may give out 
while driving.  However, given that testing for instability 
and subluxation was, for the most part, negative, the 
instability of the veteran's knees cannot be classified as 
moderate, as is required for a higher rating of 20 percent 
under this diagnostic code.  Accordingly, the veteran is not 
entitled to ratings greater than the current 10 percent 
ratings under this diagnostic code.

Diagnostic Code 5258 (dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint) has one rating: 20 percent.  38 C.F.R. § 4.71a, DC 
5258.  A review of the veteran's treatment records shows that 
he has complained of pain and locking of the knees on 
numerous occasions.  Similarly, joint effusion was observed 
on many occasions, most recently on MRI examination in 
February 2004, and on examination in June 2004.  The Board 
notes that the veteran's knee symptoms indeed appear to be 
more serious than pain, locking, and effusion alone.  In 
October 2003, the veteran was referred for an orthopedic 
evaluation as to whether total knee replacements were 
warranted.  At the consultation, the physician informed the 
veteran that it was preferred that he not undergo such 
replacement until he has attained the age of 55 years.  At 
that time, the veteran was approximately 50 years-of-age.  As 
the veteran frequently exhibits the criteria enumerated 
within DC 5258, and there appears to be no more appropriate 
code, the Board finds that his chondromalacia disability most 
nearly approximates the disability contemplated by DC 5258.  
See 38 C.F.R. § 4.1 (2005). Accordingly, the Board finds that 
the veteran is entitled to a 20 percent rating for each knee 
under this code.  The question, then, is whether the veteran 
is entitled to a higher rating for his knee disabilities 
under any of the remaining diagnostic codes.  The Board thus 
turns to the remaining criteria.

Under DC 5260 (limitation of flexion of the leg), a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  In this case, VA examination in January 2003 revealed 
pain with flexion of the left knee to 130 degrees, and 
flexion of the right to 120 degrees.  The October 2003 
examination revealed flexion of the left knee to 135 degrees, 
with pain, and to 125 degrees on the right, with pain.  
Finally, the June 2004 VA examinations revealed flexion to 
120 degrees bilaterally, with pain.  As noted above, flexion 
ranging from 0 to 140 degrees is considered normal for VA 
purposes.  See 38 C.F.R. § 4.71a, Plate II.  He is 
accordingly not entitled to a compensable rating for 
limitation of motion under this code.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  As the January 2003, October 2003 and June 2004 VA 
examinations each show that the veteran had extension to 0 
degrees, with pain, the veteran is not entitled to a 
compensable rating for limitation of motion under this code.  

On range of motion testing, the veteran demonstrated almost 
full range of motion, even upon consideration of the effect 
of pain during use and flare-ups; at most, these findings 
indicate very minimal limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported at each of 
the above-noted examinations would be rated 0 percent if 
strictly rated under DCs 5260 and 5261.  The Board also notes 
that the recent General Counsel Precedent Opinion, VAOGCPREC 
9-04, does not seem to apply to the veteran's case given that 
he did not meet the criteria for a compensable rating under 
either DC 5260 or 5261, as the veteran's flexion was limited 
to no more than 105 degrees and extension was no less than 5 
degrees.  VAOGCPREC 9-04 (Sept. 17, 2004).  VAOGCPREC 9-04 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  Id.  In the 
present case, there is no basis for a compensable rating 
under either DC 5260 or DC 5261.

However, in this case the veteran has been shown on X-ray to 
have osteoarthritis in both knees.  Specifically, arthritis 
was noted on X-ray on VA examination as early as July 1978.  
The veteran has continued to receive treatment for arthritis 
in his knees since that time.  Where there is limitation of 
motion, but such limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X-ray confirmation 
of the affected joint will warrant a 10 percent rating under 
DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  Also, under DC 
5003, a 10 percent rating may apply where limitation of 
motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  Id.  As noted above, the knee is 
considered a major joint.  In this case, the veteran almost 
has full range of motion in both knees.  However, the 
veteran's symptoms, including limited active range of motion, 
and his inability to kneel, squat or climb, show sufficient 
limitation of motion as to invoke the aforementioned portion 
of DC 5003, based on very minimal (noncompensable) limitation 
of motion.  The Board finds that, on this basis, the veteran 
is entitled to separate 10 percent ratings for each knee 
under DC 5003.

In sum, the Board concludes that the veteran is entitled to 
increased ratings of 20 percent for his bilateral knee 
disabilities.  Additionally, the veteran is entitled to 
separate ratings of 10 percent each for his right and left 
knee disabilities, based on the presence of arthritis and 
some very minor limitation of motion.  The Board has 
considered the benefit-of-the-doubt rule in reaching this 
decision.  See 38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2002, 
February 2004, May 2004, and April 2005; a rating decision in 
May 2003, a statement of the case in May 2004; and a 
supplemental statement of the case in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.    Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

A higher rating of 20 percent for a right knee disability is 
granted.

A higher rating of 20 percent for a left knee disability is 
granted.

A 10 percent rating for arthritis in the right knee is 
granted.

A 10 percent rating for arthritis in the left knee is 
granted.


REMAND

Additional development is necessary with regard to the claim 
for a TDIU rating.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991).  The objective criteria, set forth at 38 C.F.R. § 
3.340(a)(2) (2005), provide for a total rating when there is 
a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2005), provide 
for a TDIU when, due to service-connected disability, a 
veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2005).

In light of the increased 20 percent ratings for bilateral 
knee disabilities, and the award of separate 10 percent 
ratings for arthritis of both the right and left knees, the 
Board finds that it is necessary to remand the claim for a 
TDIU rating for RO consideration.  If the Board were to 
consider the TDIU issue prior to the RO, it could result in 
prejudice to the veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92 (July 24, 1992).  
In this regard, the Board notes that in his hearing before 
the Board in June 2005, the veteran indicated that he was 
awarded disability benefits from the Social Security 
Administration in large part due to his bilateral knee 
disabilities.  Because the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical treatment records upon which 
the decision is based.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
eligibility for a TDIU rating.  In the 
event that the scheduler criteria for a 
TDIU rating are not met, consider 
whether referral to the Director of the 
Compensation and Pension service for 
consideration on an extraschedular 
basis is warranted.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


